Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 1 of 14 PageID 4082




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION




 FLOGROWN, LLC,

                     Plaintiff,
 v.                                                       Case No. 6:17-cv-983-Orl-18GJK




 DIXIE HERITAGE, LLC, ASHER
 TORGEMAN, AND ALBERT
 TORGEMAN,

                     Defendants.


                              REPORT AND RECOMMENDATION

       This cause came on for consideration without oral argument on the following motion:


       MOTION:       DEFENDANT’S MOTION FOR ATTORNEYS’ FEES AND
                     TAXABLE COSTS WITH INCORPORATED
                     MEMORANDUM OF LAW (Doc. No. 115)

       FILED:        February 5, 2019



       THEREON it is RECOMMENDED that the motion be GRANTED in part and
       DENIED in part.

 I.    BACKGROUND.

       On March 31, 2017, Plaintiff filed a Complaint against Defendants for violations of the

 Lanham Act, trademark infringement under common law, copyright infringement, and violation

 of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”). Doc. No. 1. On July 18,
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 2 of 14 PageID 4083



 2017, Plaintiff filed an Amended Complaint with causes of action for violations of the Lanham

 Act, trademark infringement under common law, and violation of FDUTPA. Doc. No. 38. On

 January 18, 2019, the District Court entered a final judgment in favor of Defendants on all counts.

 Doc. No. 108 at 15. In that order, the District Court found “The lack of evidence as to Albert’s

 involvement in business dealings between FloGrown and Dixie, especially the complete dearth of

 evidence to show that Albert ever ordered FloGrown goods, personally sold FloGrown goods, or

 affixed the FLOGROWN Marks to apparel or other items, is glaring and irrefutable.” Doc. No.

 108 at 15. As a result, the Court found that Albert Torgeman (“Torgeman”) was entitled to

 attorney’s fees, holding:

        After review of the testimony and evidence in this case, and noting the fact
        that FloGrown persisted with federal litigation against Albert for almost two
        (2) years, the Court finds that Albert is entitled to an award of attorneys’
        fees. An award of attorneys’ fees to Albert as a prevailing defendant is
        justified because FloGrown “brought an obviously weak Lanham Act claim
        [against Albert] and the evidence shows that [FloGrown] acted in bad faith
        and with an improper motive.” Welding Servs., Inc. v. Forman, 301 F.
        App’x 862, 862-63 (11th Cir. 2008) (“In an exceptional trademark
        infringement case . . . a court may award reasonable attorney’s fees to the
        prevailing party.”); see Harley-Davidson Motor Co. v. Iron Eagle of Cent.
        Fla., Inc., 973 F. Supp. 1421, 1426 (M.D. Fla. 1997) (citing Safeway Stores,
        Inc. v. Safeway Discount Drugs, 675 F.2d 1160, 1166 (11th Cir. 1982))
        (“The Eleventh Circuit has interpreted [15 U.S.C. § 1117] to allow fees to
        a prevailing party where there is evidence of fraud or bad faith.”).

 Doc. No. 108 at 12. The order provided that all parties “shall” be responsible for their own

 attorneys’ fees and costs “[w]ith the exception of Defendant Albert Torgeman.” Doc. No. 108 at

 15.

        On February 5, 2019, Torgeman filed a Motion for Attorneys’ Fees and Taxable Costs (the

 “Motion”). Doc. No. 115. Torgeman seeks $238,636 in attorney’s fees, representing the full

 cost of representation for all three Defendants. Doc. No. 115 at 1, 2. Torgeman argues that the

 claims against each Defendant were inextricably intertwined such that there is no way to separate


                                                -2-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 3 of 14 PageID 4084



 attorney’s fees attributable solely to Torgeman from those attributable to Defendants Asher

 Torgeman or Dixie Heritage, LLC. Doc. No. 115 at 2. Torgeman also seeks $7,379.92 in

 recoverable costs pursuant to 28 U.S.C. § 1920.       Doc. No. 115 at 2.      Torgeman filed the

 Declaration of Coleman Watson, who is Defendants’ lead counsel, itemized billing records, a copy

 of the retainer agreement, and the affidavit of Amber Davis, Esq., as an expert on attorney’s fees.

 Doc. Nos. 116, 117. Attorney Davis, attesting to the reasonable hourly rates and the reasonable

 number of hours expended, relied on the American Intellectual Property Law Association’s

 (“AIPLA”) 2017 Report of the Economic Survey (“2017 APILA Report”), and suggested an

 appropriate range for a fee award began at $275,000 on the low end, which exceeds Torgeman’s

 attorney’s fees request. Doc. No. 117 at 6.

        On February 19, 2019, Plaintiff filed a Response to Defendant’s Motion for Attorneys’

 Fees and Taxable Costs (the “Response”). Doc. No. 125. Plaintiff first argues that the Court

 should reconsider Torgeman’s entitlement to attorney’s fees under the Lanham Act. Doc. No.

 125 at 2-11. Plaintiff then argues that it should only be responsible for Torgeman’s share of the

 attorney’s fees for Defendants’ common defense. Doc. No. 125 at 11-15. Plaintiff argues that

 attorneys Leitner and Montequin’s hourly rates are excessive, relying on data from the 2017

 AIPLA Report and their lack of intellectual property experience, and should only be $285.00 per

 hour. Doc. No. 125 at 16. Plaintiff also suggests, based on the 2017 AIPLA Report, that the

 appropriate range of attorney’s fees for the entire litigation should be $123,000 to “some amount

 less than” $238,000. Doc. No. 125 at 21. Finally, Plaintiff argues that the other Defendants are

 liable for their own costs, and that Toregeman’s requested legal fees are excessive and contain

 serious mathematical errors. Doc. No. 125 at 15-21.




                                                -3-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 4 of 14 PageID 4085



        On March 11, 2019, Torgeman filed a Reply. Doc. No. 130. Torgeman argues that

 Plaintiff is improperly trying to reargue the merits of entitlement and failed to do so via a proper

 motion. Doc. No. 130. Torgeman also concedes that there is a scrivener’s error in the table in

 the Motion. Doc. No. 130 at 2. Torgeman explains that the total hours in the billing records

 attached to the Motion are correct, but somehow the numbers in the table included in the Motion

 for the number of hours are incorrect even though the total amount of attorney’s fees sought is

 correct. Doc. No. 130 at 2. The Reply reflects Torgeman’s counsel expended 722 hours in

 Defendants’ defense and a newly created table reflects increases in attorneys Watson, Leitner, and

 Montequin’s hours, and paralegal Marks’ hours, as well as reductions in attorney Carter and

 paralegal Lopez’s hours. Doc. No. 130 at 2.

 II.    APPLICABLE LAW.

        The Court uses the familiar lodestar method in determining a reasonable fee award, which

 is calculated by multiplying the number of hours reasonably expended by a reasonable hourly rate.

 Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The Court is “an expert on the question of

 attorney’s fees and may consider its own knowledge and experience concerning reasonable and

 proper fees and may form an independent judgment either with or without the aid of witnesses as

 to value.” Envtl. Mfg. Sols., LLC v. Peach State Labs, Inc., 274 F. Supp. 3d 1298, 1319 (M.D.

 Fla. 2017) (quoting Norman v. Housing Auth. of the City of Montgomery, 836 F.2d 1292, 1303

 (11th Cir. 1988)).

        The party moving for fees has the burden of establishing that the hourly rates and hours

 expended are reasonable. Norman, 836 F.2d at 1303. “In determining what is a ‘reasonable’

 hourly rate and what number of compensable hours is ‘reasonable,’ the court is to consider the 12

 factors enumerated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974).”



                                                 -4-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 5 of 14 PageID 4086



 Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008). The Johnson factors are the

 following: 1) the time and labor required; 2) the novelty and difficulty of the questions; 3) the skill

 requisite to perform the legal services properly; 4) the preclusion of other employment by the

 attorney due to acceptance of the case; 5) the customary fee in the community; 6) whether the fee

 is fixed or contingent; 7) time limitations imposed by the client or circumstances; 8) the amount

 involved and the results obtained; 9) the experience, reputation, and the ability of the attorney; 10)

 the “undesirability” of the case; 11) the nature and length of the professional relationship with the

 client; and 12) awards in similar cases. Johnson, 488 F.2d at 717-19.

        “[A] reasonable hourly rate is the prevailing market rate in the relevant legal community

 for similar services by lawyers of reasonably comparable skills, experience, and reputation.”

 Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996) (quotations and citation omitted).

 In determining if the requested rate is reasonable, the Court may consider the applicable Johnson

 factors and may rely on its own knowledge and experience. Norman, 836 F.2d at 1299-1300, 1303.

 “The applicant bears the burden of producing satisfactory evidence that the requested rate is in line

 with prevailing market rates,” which must be more than just “the affidavit of the attorney

 performing the work.” Id. at 1299 (citations omitted). Instead, satisfactory evidence generally

 includes evidence of the rates charged by lawyers in similar circumstances, or opinion evidence of

 reasonable rates. Id.

        As for the hours reasonably expended, counsel must exercise proper “billing judgment”

 and exclude hours that are “excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at

 434. In demonstrating that their hours are reasonable, counsel “should have maintained records

 to show the time spent on the different claims, and the general subject matter of the time

 expenditures ought to be set out with sufficient particularity so the district court can assess the



                                                  -5-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 6 of 14 PageID 4087



 time claimed for each activity.” Norman, 836 F.2d at 1303. Likewise, a party opposing a fee

 application should also submit objections and proof that are specific and reasonably precise.

 ACLU of Ga. v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999). A fee opponent’s failure to explain

 with specificity the particular hours he or she views as “excessive, redundant, or otherwise

 unnecessary” is generally fatal. Scelta v. Delicatessen Support Servs., Inc., 203 F. Supp. 2d 1328,

 1333 (M.D. Fla. 2002) (citing Gray v. Lockheed Aeronautical Sys. Co., 125 F.3d 1387 (11th Cir.

 1997)). “If fee applicants do not exercise billing judgment, courts are obligated to do it for them,

 to cut the amount of hours for which payment is sought, pruning out those that are excessive,

 redundant, or otherwise unnecessary.” Barnes, 168 F.3d at 428 (quotations omitted). When a court

 finds the number of hours billed unreasonably high, a court has two choices: it may review each

 entry and deduct the unreasonable time or it may reduce the number of hours by an across-the-

 board cut. Bivins, 548 F.3d at 1350.

         The “essential goal” for the Court is to “do rough justice, not to achieve auditing

 perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011). The Court “need not, and indeed should not,

 become green-eyeshaded accountants” rather, the Court “may take into account [its] overall sense

 of a suit, and may use estimates in calculating and allocating an attorney’s time.” Id. Where a

 cause involves claims with a “common core” of facts, work performed on related claims that would

 not otherwise support an award of attorney’s fees may become compensable. See Hensley, 461

 U.S. at 435; Tillman v. Advanced Pub. Safety, Inc., No. 15-cv-81782, 2018 U.S. Dist. LEXIS

 187979, at *12-14 (S.D. Fla. Nov. 2, 2018) (court fashioned a reasonable award that addressed

 defendant’s failure to sufficiently separate out billing, the complex nature of the claims and case,

 and the fact defendant was not entitled to fees incurred on behalf of its co-defendant by reducing

 the total fee).



                                                 -6-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 7 of 14 PageID 4088



 III.    ANALYSIS.

         The Court will not revisit the District Court’s decision to award attorney’s fees to

 Torgeman under the Lanham Act. Doc. No. 108 at 11. The issue is not properly raised in the

 current Response and Plaintiff filed a motion for reconsideration that has been denied by the

 District Court. Doc. Nos. 133, 144.

         However, the Court finds that an award of the entire amount of attorney’s fees incurred by

 all Defendants would be inappropriate given that the District Court specifically found that the other

 Defendants should bear their own attorney’s fees. Doc. No. 108 at 15. This is not a case of

 intertwined claims rather this is a common defense provided to three Defendants, only one of

 whom is entitled to receive his share of the attorney’s fees incurred based on a finding of bad faith

 attributable only to that Defendant, Torgeman. 1 But, to the extent Torgeman cannot legitimately

 separate out the time attributable solely to his defense, apportionment of the attorney’s fees

 incurred by all three Defendants in their common defense is appropriate in this circumstance.

         With respect to the Johnson factors, Torgeman has addressed each factor, but Plaintiff only

 takes issue with the reasonableness of certain hourly rates, hours expended, and the amount

 involved and awards in similar cases. Doc. Nos. 115 and 125. The Court finds that this was a

 trademark counterfeiting case that required counsel with intellectual property experience. Doc.

 No. 116.     Torgeman agreed to pay an hourly rate for his defense, and he had an ongoing




 1
   As a practical matter, Torgeman has not provided any evidence of what he actually paid in attorney’s fees, but the
 attached Agreement reflects that Torgeman and his fellow Defendants were severally liable for attorney’s fees.
 Doc. No. 116 at 9-14. Torgeman has also failed to demonstrate what measure of attorney’s fees is solely
 attributable to his defense versus attorney’s fees that would have been incurred if he were not a defendant in this
 matter. Doc. No. 116. “Notwithstanding these difficulties, a district court faced with an inadequate fee application
 must still award a reasonable fee.” Durden v. Citicorp Trust Bank, FSB, 763 F. Supp. 2d 1299,1310 (M.D. Fla.
 2011) (quoting Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1196 (11th Cir. 2002)).

                                                        -7-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 8 of 14 PageID 4089



 relationship with defense counsel’s firm and is being represented in companion cases. Doc. No.

 116. The remaining relevant factors are addressed below.

        A.      Reasonable Hourly Rate.

        Torgeman has requested the following hourly rates:

                Coleman Watson                $385.00

                Leia Leitner                  $305.00

                Alberto Montequin             $305.00

                Ronika Carter                 $275.00

                Courtney Marks                $75.00-$125.00

                Stephanie Lopez               $125.00

 Doc. No. 116 at 5. Torgeman offered evidence of hourly rates within the community through the

 expert opinion of a local board certified intellectual property attorney, Amber Davis. Doc. Nos.

 116, 117. Coleman Watson, lead counsel, has a Juris Doctor and an LL.M. from New York Law

 School and has been practicing law for ten years. Doc. No. 116 at 1, 6. He is also admitted to

 practice before the Patent Office and he maintains a boutique intellectual property practice. Doc.

 No. 116 at 1-2, 6.

        Leia Leitner graduated from Florida A & M Law School and has been practicing law for

 five years. Doc. No. 116 at 6. She has significant litigation experience, and has been named a

 Florida Rising Star. Doc. No. 116 at 6. Alberto Montequin graduated from University of North

 Carolina Law School and has five years of litigation experience. Doc. No. 116 at 6. Ronika

 Carter earned her Juris Doctor from University of Virginia School of Law and has two years of

 litigation experience. Doc. No. 116 at 6. Courtney Marks is a paralegal with four years of




                                                -8-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 9 of 14 PageID 4090



 experience at Watson LLP and Stephanie Lopez is a paralegal with two years of experience at

 Watson LLP. Doc. No. 116 at 6.

        Attorney Davis opined that Torgeman’s lawyers’ and paralegals’ hourly rates are consistent

 with the prevailing market rates in the community for similar services by lawyers and paralegals

 of reasonably comparable skills, experience, and reputation. Doc. No. 117 at 5-6. Davis relied

 on her own experience, including her knowledge of rates charged by other firms in the area for

 similar work, as well as Magistrate Judge Smith’s analysis of attorney’s fees charged in intellectual

 property cases in Orlando which reflect a reasonable hourly rate for partners of $350 to $450 per

 hour, for associates $250 to $350 per hour; and paralegals $100 to $125 per hour. Doc. No. 117

 at 6 (quoting Backjoy Orthotics, LLC v. Forvic Int’l Inc., No. 6:14-cv-249, 2017 WL 3037497, at

 *5 (M.D. Fla. June 12, 2017), adopted at 2017 WL 3022712 (M.D. Fla. July 17, 2017)). Plaintiff

 has not challenged the rates of Watson, Carter, Marks, or Lopez. Doc. No. 125.

        Upon review of the Motion, Response, and Reply, the Court finds that the following are

 reasonable hourly rates for Torgeman’s attorneys and paralegals:

                Coleman Watson                 $385.00

                Leia Leitner                   $305.00

                Alberto Montequin              $305.00

                Ronika Carter                  $275.00

                Courtney Marks                 $100.00

                Stephanie Lopez                $125.00




                                                 -9-
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 10 of 14 PageID 4091



           B.       Reasonable Number of Hours

           Once the reasonable hourly rate is determined, the Court must then decide the reasonable

  number of hours expended to determine the lodestar. Hensley, 461 U.S. at 433. Torgeman has

  requested attorney’s fees for 722 hours of work on his defense. Doc. No. 115. Plaintiff seeks

  reduction of that amount by 250 hours, offering multiple objections, then a further pro rata

  reduction to reflect one-third of defense counsel’s total fee being attributable to Torgeman. Doc.

  No. 125. “When faced with a massive fee application, . . . an hour-by-hour review is both

  impractical and a waste of judicial resources.” Loranger v. Stierheim, 10 F.3d 776, 783 (11th Cir.

  1994). When a request for an award of attorney’s fees is voluminous, the court may employ an

  across-the-board reduction rather than an hour-by-hour analysis. Id. “Any reductions to the

  requested hours must be concisely and clearly explained to allow for appellate review.” Bivins,

  548 F.3d at 1351; Villano v. City of Boynton Beach, 254 F.3d 1302, 1311 (11th Cir. 2001)

  (“Appellant submitted 569.30 hours for compensation. Those hours are extensive enough that we

  do not expect the district court or the magistrate judge to conduct an hour-by-hour analysis in this

  case.”); Padurjan v. Aventura Limousine & Transp. Serv., Inc., 441 F. App’x 684, 687 (11th Cir.

  2011) (“The more than $200,000 Padurjan seeks in attorneys’ fees is indication enough that this

  case is voluminous.”). 2

           In his Motion, Torgeman initially requested reimbursement for 475.85 hours of attorney

  and paralegal time totaling $238,636.00. Doc. No. 115 at 1. In its Response, Plaintiff argues

  there are gross mathematical errors in Torgeman’s summary of charges in the amount of

  $104,215.90. Doc. No. 125 at 15-16. The Court’s own calculations, based on the reasonable




  2
    In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
  authority.” 11th Cir. R. 36-2.

                                                          - 10 -
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 11 of 14 PageID 4092



  rates found by the Court, and the number of hours attributed to each attorney and paralegal in the

  Motion, Declaration, and Affidavit, reflect the following totals:

         Coleman Watson                 $385                x   120.42        $46,361.70

         Leia Leitner                   $305                x   225.90        $68,899.50

         Alberto Montequin              $305                x   15.48         $4,721.40

         Ronika Carter                  $275                x   53.93         $14,830.75

         Courtney Marks                 $100                x   23.65         $2,365.00

         Stephanie Lopez                $125                x   36.47         $4,558.75

         TOTAL                                                  475.85        $141,737.10

         In his Reply, Torgeman explains that there is a scrivener’s error in the table in the Motion

  but that the billing records appended to Watson’s Declaration are correct and reflect the 722 hours

  of time Torgeman now claims in his Reply. Doc. No. 130 at 2. A newly created table reflects

  increases in attorneys Watson, Leitner, and Montequin’s hours, and paralegal Marks’ hours, as

  well as reductions in attorney Carter and paralegal Lopez’s hours. Doc. No. 130 at 2. Torgeman

  does not offer an Amended Declaration of Watson to support the additional hours being claimed

  but Watson attested to the accuracy of the billing records, upon which Torgeman now relies, in his

  original Declaration. Doc. No. 116 at 1, 4, 5.

         Watson indicates that he reviewed all of the billing records prior to issuing client invoices

  and deducted 47.60 hours of time he found to be redundant, incorrect, or performed in excess of

  the amount of time necessary. Doc. No. 116 at 4. Watson states he then reviewed all the invoices

  again in anticipation of the Motion and deleted various categories of work including: 15.65 hours

  of summer associates’ time; $2,484.50 in attorney’s fees previously paid by Plaintiff related to a

  motion to compel; any time entries generated in companion cases; any attorney’s fees generated



                                                   - 11 -
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 12 of 14 PageID 4093



  from litigation of the claims made in the counterclaim in this action; and any purely administrative

  tasks. Doc. No. 116 at 4. Watson states that, after applying these deductions, the total amount

  of attorney’s fees Torgeman seeks to recover is $238,636.00 which represents fees generated in

  the representation of all three Defendants. Doc. No. 116 at 5. Davis indicates she also reviewed

  all the time entries and relevant pleadings noting that she found the time reasonable other than

  some secretarial tasks that were ultimately deleted from the final fee request. Doc. No. 117 at 8-

  9.

           In its Response, Plaintiff challenges multiple time entries as excessive, duplicative, or

  related solely to Defendants’ counterclaim, and has suggested deducting approximately 250 hours

  of time billed. Doc. No. 125 at 16-20. For example, Plaintiff suggests that a motion to dismiss

  which contained twelve “substantive” pages should only have taken twelve hours instead of the

  33.7 hours billed. Doc. No. 125 at 16. Plaintiff identifies an entry as “double-billed” where

  attorney Leitner first reviewed Jesse Welch’s deposition in preparation for summary judgment on

  April 16, 2018, but then reviewed it again for “citations to factual record as to all Defendants” on

  May 9, 2018. Doc. No. 125 at 20. Plaintiff suggests reducing the hours expended on the second

  entry by 5.7 hours due to a prior “duplicate” entry for 4.2 hours. Doc. No. 125 at 20.

  Plaintiff identifies an entry of .5 hours of time for review of “Flogrown’s reply to Defendant’s

  response to Plaintiff’s motion for partial summary judgment . . . draft outline of Plaintiff’s

  arguments in preparation for mediation,” that Plaintiff claims is related solely to the other

  Defendants’ counterclaim. Doc. No. 125 at 19. Plaintiff identifies other entries that it believes

  relate solely to the counterclaim of approximately 45-50 hours of billable time. Doc. No. 125 at

  16-20.




                                                 - 12 -
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 13 of 14 PageID 4094



         The Court finds that the reasonableness of the hours expended has been properly supported

  by the billing records and attorney Davis’s and Watson’s Declarations. Doc. Nos. 116 and 117.

  Rather than review each entry and objection item-by-item, the Court will adjust the total fee award,

  based on the amount claimed by Torgeman in the Reply, by $10,000 to address entries that may

  relate solely to the other Defendants’ counterclaim and other double billing, which reduces the

  total amount of attorney’s fees to $228,636, which is within the range suggested by Plaintiff of

  something less than $238,000 and far less than the low end of the range suggested by attorney

  Davis. The Court also finds that a further reduction is reasonable to account for the Court’s

  decision to award only Torgeman attorney’s fees, and reduces the award to $76,212.00 to account

  for Torgeman’s share of the attorney’s fees expended in the Defendants’ common defense.

         C.      Costs.

         Generally, a prevailing party may tax costs pursuant to Federal Rule of Civil Procedure

  54(d) and 28 U.S.C. § 1920. Rule 54(d) provides that the prevailing party in a lawsuit shall be

  entitled to recover costs from the opposing party as a matter of course unless the court orders

  otherwise. Fed. R. Civ. P. 54(d). On January 24, 2019, Defendants filed a Proposed Bill of Costs.

  Doc. No. 110. On February 11, 2019, a Bill of Costs was taxed against Plaintiff for $7,379.92.

  Doc. No. 122. Thus, Torgeman’s request for an award of costs is moot.

         Accordingly, it is hereby RECOMMENDED that the Motion (Doc. No. 115) be

  GRANTED in part and DENIED in part as follows:

          1.     Defendant Albert Torgeman be awarded attorney’s fees against Plaintiff Flogrow,

                 LLC in the total amount of $76,212.00; and

         2.      That the Motion be otherwise denied.

         A party has fourteen days from this date to file written objections to the Report and



                                                 - 13 -
Case 6:17-cv-00983-GKS-GJK Document 145 Filed 06/03/19 Page 14 of 14 PageID 4095



  Recommendation’s factual findings and legal conclusions. Failure to file written objections waives

  that party’s right to challenge on appeal any unobjected-to factual finding or legal conclusion the

  district judge adopts from the Report and Recommendation. 11th Cir. R. 3-1.

         DONE and ORDERED in Orlando, Florida, June 3, 2019.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                                - 14 -
